Exhibit 10.17

DIRECTOR COMPENSATION

EMPLOYEE DIRECTORS. Directors who are employed by the Company or the Bank do not
receive additional compensation from the Company or the Bank for their service
as directors.

RETAINER. June 1, 2005 — May 31, 2006: Non-employee directors of the Company
receive a $5,000 retainer for board service.

Beginning June 1, 2006: The Chairman receives an annual retainer of $35,000 from
the Company. Non-employee directors do not receive a retainer from the Company.
The Chairman and non-employee directors of the Bank receive a $5,000 annual
retainer for board service.

MEETING FEES. June 1, 2005 — May 31, 2006: Non-employee directors of the Company
receive a fee of $200 for each Board and committee meeting attended.
Non-employee directors of the Bank receive a fee of $500 for each Bank Board
meeting and $200 for each Bank committee meeting attended.

Beginning June 1, 2006: The Chairman and non-employee directors of the Company
receive a fee of $300 for each Board meeting attended. Non-employee directors of
the Company receive $300 for each committee meeting attended, except the
Chairmen of Audit, Compensation, and Governance Committees who will receive $400
for each meeting of their committee.

The Chairman and non-employee directors of the Bank receive a fee of $500 for
each Bank Board meeting and $300 for each Bank committee meeting attended,
except the Chairmen of Audit, Compensation, and Governance Committees who will
receive $400 for each meeting of their committee. The Chairman of the Board will
receive $400 for the Company and the Bank committee meetings attended in which
he is the Chairman of the committee.

DIRECTOR DEFERRED COMPENSATION PLAN. The Company has a Director Deferred
Compensation Plan (the “Deferred Compensation Plan”), pursuant to which any
non-employee director of the Company or the Bank may elect to defer receipt of
all or any portion of his or her compensation as a director. A participating
director may elect to have amounts deferred under the Deferred Compensation Plan
held in a deferred cash account credited on a quarterly basis with interest
equal to the highest rate offered by the Bank at the end of the preceding
quarter. Alternatively, a participant may elect to have a deferred stock account
in which deferred amounts are treated as if invested in the Company’s common
stock at the fair market value on the date of deferral. The value of a stock
account will increase and decrease based upon the fair market value of an
equivalent number of shares of common stock. In addition, the deferred amounts
deemed invested in common stock will be credited with dividends on an equivalent
number of shares. Amounts considered invested in the Company’s common stock are
paid, at the election of the director, either in cash or in whole shares of
common stock and cash in lieu of fractional shares. Directors may elect to
receive amounts contributed to their respective accounts through up to five
installment payments. The Company may establish a trust to hold amounts deferred
and which accumulate under the plan. The purpose of the Deferred Compensation
Plan is to give the non-employee directors the option of deferring current
taxation on directors’ fee income.

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN. The Company had a Non-Employee Director
Stock Option Plan (the “Option Plan”), which was adopted in 1995 and expired in
1999. Under the Option Plan each director who was not an employee of the Company
or the Bank received an option grant covering 2,240 shares of Company common
stock on April 1 of each year during the five-year term of the Option Plan. The
first grant under the Option Plan was made on May 1, 1995. The exercise price of
awards was fixed at the fair market value of the shares on the date the option
was granted. During the term of the Option Plan, a total of 123,200 shares of
common stock could be granted and 120,960 shares of common stock were granted
under the Option Plan. There are 96,820 options under the Option Plan remaining
available to be exercised. The options granted under the Option Plan became
exercisable six months from the date of grant except in the case of death or
disability. Options that are not exercisable at the time a director’s services
on the Board terminate for reasons other than death, disability or retirement in
accordance with the Company policy are forfeited. The purpose of the Option Plan
was to promote a greater identity of interest between non-employee directors and
the Company shareholders by increasing each participant’s proprietary interest
in the Company through the award of options to purchase the Company common
stock.

OMNIBUS STOCK OWNERSHIP AND LONG TERM INCENTIVE PLAN. The Company has an Omnibus
Stock Ownership and Long Term Incentive Plan (the “Omnibus Plan”) which was
established in 1998 for employees and was amended and restated in 2000 to
include non-employee directors. 180,000 shares of stock are reserved for
non-employees during the term of the plan which expires in 2008. The first grant
to non-employee directors under the Omnibus Plan was made on May 23, 2000. Under
the Omnibus Plan, non-qualified options to acquire shares of the Company’s
common stock, restricted stock, stock appreciation rights, and/or units may be
granted from time to time to non-employee directors of the Company and of any of
its subsidiaries. Under the Omnibus Plan, 28,694 options were granted to
non-employee directors at an exercise price of $8.13 in 2000, 28,214 options
were granted to non-employee directors at an exercise price of $8.07 in 2001,
and 25,732 options were granted to non-employee directors at an exercise price
of $13.00 in 2002. No grants were made under the Omnibus Plan in 2003. All
option amounts have been adjusted to reflect the effect of stock splits. During
2004, 299 shares of restricted stock were granted to each non-employee director
under the Omnibus Plan, and during 2005, 282 shares of restricted stock were
awarded to each non-employee director under the Omnibus Plan.

